[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-10804                   JUNE 27, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                D. C. Docket No. 04-00028-CR-FTM-29DNF

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

TERRENCE DUBOSE,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 27, 2006)

Before ANDERSON, BIRCH and DUBINA, Circuit Judges.

PER CURIAM:

     Appellant Terrence DuBose appeals the 240-month sentence imposed
following his guilty plea to conspiracy with intent to distribute 50 grams or more

of cocaine base, 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(iii), 846.

      On appeal, Dubose argues that Almendarez-Torres v. United States, 523 U.S.

224, 118 S. Ct. 1219, 140 L. Ed. 2d 350 (1998), was incorrectly decided and that

his prior convictions, which the district court used to apply a career offender

enhancement, should have been alleged in the indictment and proven beyond a

reasonable doubt to a jury.

      Dubose’s position is precluded by our many decisions attesting to the

continued validity of Almendarez-Torres. See United States v. Greer, 440 F.3d

1267, 1273 (11th Cir. 2006) (“As we have said several times, unless and until the

Supreme Court specifically overrules Almendarez-Torres, we will continue to

follow it.”). Accordingly, we conclude that the district court did not err in using

Dubose’s prior convictions, which were not charged in his indictment, to apply a

career offender enhancement to his offense level.

      Dubose further argues on appeal that the district court erred by failing to

attach anything to the PSI as required by Federal Rule of Criminal Procedure

32(i)(3)(C).

      We review de novo legal questions concerning the Federal Rules of Criminal

Procedure. United States v. Noel, 231 F.3d 833, 836 (11th Cir. 2000).



                                           2
      Federal Rule of Criminal Procedure 32(i)(3) provides that a sentencing court

“must - for any disputed portion of the presentence report or other controverted

matter - rule on the dispute or determine that a ruling is unnecessary . . . and must

append a copy of the court's determinations under this rule to any copy of the

presentence report made available to the Bureau of Prisons.” Fed. R. Crim. P.

32(i)(3)(B), (C).

      The record here demonstrates that the district court did not attach a written

statement of its determinations to the presentence report. “The failure of the

district court to append a written record of its findings is a ministerial matter,

however, which can be remedied on remand without resentencing.” United States

v. Kramer, 943 F.2d 1543, 1553 (11th Cir. 1990).

      For the above-stated reasons, we affirm Dubose’s sentence, but remand the

case to the district court for the limited purpose of attaching a copy of the

sentencing hearing transcript to the presentence report.

      AFFIRMED AND REMANDED.




                                            3